Citation Nr: 1539674	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  12-33 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a thoracic spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from December 1948 to January 1953.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference Board hearing.  Additional evidence consisting of a May 1951 letter written by the Veteran to his parents during service was received at the Board hearing and accompanied by waiver.  38 C.F.R. §§ 19.9, 20.1304(c) (2015).  A transcript of the hearing is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Service Connection for Thoracic Spine Disorder

The issue of service connection for a thoracic spine disorder is remanded for a supplemental VA medical opinion.  The May 2011 VA medical opinion addressing the question of whether the current thoracic spine disability was related to service is inadequate because the VA examiner did not diagnose a thoracic spine disability and relied on an inaccurate fact regarding in-service back injury.  The May 2011 VA examiner only generally noted that the problem being detailed was "back pain" or a "back condition."  The May 2011 VA medical opinion was based, in part, on the inaccurate factual premise of no evidence of a motor vehicle accident (MVA) in 1951 (i.e., during service).  The Veteran has presented a contemporaneous letter written to his parents after an in-service MVA that is dated in May 1951 wherein he reports having sustained back injury in a recent MVA.  The Board finds the May 1951 letter reporting back injury that is contemporaneous to service to be credible evidence of in-service back injury.  Because the May 2011 VA examiner did not diagnose a thoracic spine disability, there is evidence of an in-service back injury that was not considered by the May 2011 VA examiner when providing the medical opinion, and the evidence currently of record is insufficient to decide the appeal, a remand for a supplemental VA medical opinion would be helpful.   

Accordingly, the issue of entitlement to service connection for a thoracic spine disorder is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain a supplemental medical opinion from the May 2011 VA examiner who examined the Veteran's thoracic spine disorder (or another appropriate medical professional, if the examiner is unavailable).  Another medical examination is not necessary unless needed to provide the requested opinion.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  

Based on review of the appropriate records, the examiner should render a diagnosis for thoracic spine disorder, then for each thoracic spine diagnosis state an opinion as to whether it is as likely as not (i.e., to at least a 50 percent degree of probability) that any current back disability had its onset during service or was otherwise causally or etiologically related to service, to include a May 1951 MVA and back injury during service.  The examiner should explain the answer.  

For the purpose of providing the medical opinion, the examiner should assume that the Veteran sustained an in-service back injury during a motor vehicular accident (MVA) that occurred in May 1951.  The examiner should identify and provide an opinion for any current thoracic spine diagnosis.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report. 

2.  Thereafter, readjudicate the remanded issue of service connection for thoracic spine disorder.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

